         Case 4:20-cv-00315-SWW Document 11 Filed 05/14/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

DEVERICK SCOTT,                                                                       PLAINTIFF
ADC #131042

v.                                 4:20CV00315-SWW-JTK

DEXTER PAYNE, et al.                                                              DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered and

Adjudged that this case is DISMISSED without prejudice, for failure to state a claim upon which

relief may be granted.

       The Court certifies that an in forma pauperis appeal from this Judgment and accompanying

Order dismissing this action would not be taken in good faith, pursuant to 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED this 14th day of May, 2020.


                                             Susan Webber Wright
                                             UNITED STATES DISTRICT JUDGE
